CONCURRING OPINION
Oliver, Chief Judge:
I concur in the conclusion reached by Judge Mollison, and, as I do, I feel it is necessary to discuss the decisions of our appellate court in Daprato Statuary Co. v. United States, 16 Ct. Cust. Appls. 233, T. D. 42840, and in Daprato Statuary Co. v. United States, 26 C. C. P. A. (Customs) 173, C. A. D. 13.
In the earlier case, T. D. 42840, supra, which arose under the Tariff Act of 1922 (paragraph 1674), the merchandise under consideration was a “marble, mosaic, inlaid floor, in 16 colors,” that had been imported at New York in a knocked-down condition and was subsequently installed as the flooring of the sanctuary in St. Mary’s Catholic Church at Dayton, Ohio. The record, in that case, showed that the altar and two shrines rested on the imported floor, and that the floor, in color and in all other respects, harmonized with the altar and its surroundings and was made for that purpose. In denying free entry to the importation as part of an altar or shrine, the Court of Customs Appeals emphasized the distinction between the terms “altar” and “shrine” in their broadest sense and in the meaning to be given them in a tariff sense. In that connection, the appellate court stated as follows:
In its broad sense the term “altar” means a house of worship, a place devoted to prayer, and in its narrow sense the raised structure on which sacrifices are offered or incense burned as an act of worship. The word “shrine” may signify either a chapel dedicated to some holy personage or a thing, receptacle, case, tomb, or altar made venerable by some historic event or sacred association.
It is apparent that Congress did not intend to give free entry to churches, chapels, or to buildings set apart for religious uses, and that the terms “altar” and “shrine” were used by Congress in a restricted and strictly religious sense. [Italics added.]
The reasoning followed in the cited case by the appellate court, giving effect to the different meanings of the terms “altar” and “shrine,” must be viewed in the light of the particular importation, i. e., the flooring of a sanctuary, that was involved therein.
The same viewpoint must be taken with respect to the Daprato Statuary Co. case, C. A. D. 13, supra, which involved certain parts of a reredos. It is my considered opinion that whether or not a reredos is or is not, in a tariff sense, part of an altar is a question of fact. It would seem that every reredos is not to be considered as a part of an altar. It has been said that “the various parts composing an altar are the mensa or altar table, the predella or steps leading up thereto, the retable upon which the candlesticks are placed, the tabernacle *287which sets on the mensa, and the reredos consisting of the entire section in the rear of the mensa, extending from wall to wall” (Daprato Statuary Co. v. United States, 72 Treas. Dec. 496, T. D. 49225). It is readily conceivable that a reredos which was, in fact, a part of the rear wall of the sanctuary would not be a part of an altar in a tariff sense. In the Daprato Statuary Co. case, C. A. D. 13, supra, the reredos there under consideration was removed “from the mensa at the closest point by 26 inches by actual measurement,” and between the mensa and the reredos there was a platform with three or four steps going down either way therefrom. The appellate court held that such a reredos was not a part of an altar. In the case now before us, the three-panelled reredos is “physically attached” (K.. 20) to the retable, which, with the mensa, rests on the predella; the entire combination of articles forming a complete altar “in a restricted and strictly religious sense,” Daprato Statuary Co. case, T. D. 42840, supra.
I agree with Judge Mollison in his line of reasoning and in holding that the items in question are entitled to free entry under paragraph 1774 of the Tariff Act of 1930 as parts of altars.